Citation Nr: 0713134	
Decision Date: 05/03/07    Archive Date: 05/15/07

DOCKET NO.  04-03 130	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

J. Fussell, Counsel





INTRODUCTION


The veteran, who is the appellant, served on active duty from 
May 12, 1975, to November 1977.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a decision of the Department of Veterans Affairs 
(VA) Regional Office (RO) in September 2003.  

Historically, the veteran was notified in May 1983 of a 
rating decision that month which denied service connection 
for migraine headaches, blackouts, and an acquired 
psychiatric disability (other than PTSD).  He did not appeal 
that decision.  

The veteran filed a claim for service connection for PTSD in 
July 2003.  The RO denial the claim in September 2003 and his 
October 2003 Notice of Disagreement (NOD) he specifically 
disagreed with that denial.  Both the August 2004 Statement 
of the Case (SOC) and the September 2004 Supplemental SOC 
phrased the issue on appeal as service connection for PTSD 
"(or other psychiatric condition)."   

However, while the June 2003 notice pursuant to the Veterans 
Claims Assistance Act of 2000 (VCAA) did inform the veteran 
about new and material evidence, the September 2003 RO denial 
was specifically limited to denying service connection for 
PTSD and did not address whether new and material evidence 
had been submitted to reopen the claim for service connection 
for an acquired psychiatric disorder (other that PTSD).  

Accordingly, the only issue before the Board at this time is 
service connection for PTSD.  Should the veteran desire to 
reopen a claim for service connection for an acquired 
psychiatric disorder other than PTSD, he should file an 
application with the RO.  



FINDINGS OF FACT

1. The veteran had peacetime service only, did not 
participate in combat, and his military occupational 
specialty was an automotive repairman.  He does not allege 
that he experienced any form of actual physical assault or 
any physical injury, accidental or otherwise, during active 
military and there is no corroboration of any alleged 
inservice stressor.  

2. The most probative medical evidence of record indicates 
the veteran does not have PTSD.  


CONCLUSION OF LAW

PTSD was not incurred in active peacetime service.  38 
U.S.C.A. §§ 101(29), 1131, 5103(a) (West 2002); 38 C.F.R. 
§§ 3.2(f), 3.303, 3.304 (2006).  


The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duties to notify and to assist 
claimants in substantiating VA claims.  38 U.S.C.A. §§ 5103, 
5103A and 38 C.F.R § 3.159.  But, VA is not required to 
provide a predecisional adjudication of what evidence is 
needed to grant a claim because "the duty to notify deals 
with evidence gathering, not analysis of already gathered 
evidence" nor is VA required to provide notice "upon 
receipt of every piece of evidence or information."  
Locklear v. Nicholson, 20 Vet. App. 410, 415 (2006).  

Duty to Notify

Under 38 U.S.C.A. § 5103(a), VA must notify claimants of the 
information and medical or lay evidence needed to 
substantiate a claim, which information and evidence VA will 
obtain, and which the claimant is expected to provide.  Under 
38 C.F.R. § 3.159, VA must request any evidence in a 
claimant's possession that pertains to the claim.  

In service connection claims, the notice must also state what 
is needed to substantiate all five elements of a service 
connection claim, which are: 1) veteran status; 2) existence 
of a disability; (3) a connection between the veteran's 
service and the disability; 4) degree of disability; and 5) 
effective date of the disability.  Dingess v. Nicholson, 
19 Vet. App. 473 (2006).  

The VCAA notice was intended to be provided before the 
initial unfavorable adjudication by the RO.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

A review of the record shows the veteran was provided with 
pre-adjudication VCAA notice by letter, dated in June 2003.  
The veteran was notified of the evidence needed to 
substantiate a claim of service connection, namely, evidence 
of an injury, disease, or event causing an injury or disease 
during service; evidence of current disability; and evidence 
of a relationship between the current disability and the 
injury, disease, or event causing an injury or disease during 
service.  The veteran was also notified that VA would obtain 
service records, VA records, and records from other Federal 
agencies, and that he could submit private medical records or 
authorize VA to obtaining private medical records on his 
behalf.  

Here, the VCAA notice did not cite the law and regulations 
governing effective dates.  If a service connection claim is 
denied, the rating and effective date matters are moot but if 
granted this matter would be initially addressed by the RO.  
Also, after VCAA notice is given as to an original service 
connection claim, further VCAA notice of "downstream" 
issues, e.g., an initial rating or effective date, is not 
required.  See VAOPGCPREC 8-2003 (Dec. 22, 2003).  So, the 
Board finds no prejudice to the veteran in proceeding with 
the issuance of a final decision.  See Bernard v. Brown, 4 
Vet. App. 384, 394 (1993).  

As for content of the VCAA notice, the documents 
substantially comply with the specificity requirements of 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying 
evidence to substantiate a claim and the relative duties of 
VA and the claimant to obtain evidence), of Charles v. 
Principi, 16 Vet. App. 370 (2002) (identifying the document 
that satisfies VCAA notice); and, of Pelegrini, supra (38 
C.F.R. § 3.159 notice); and of Dingess v. Nicholson, 19 Vet. 
App. 473 (2006) (notice of the five elements of a service 
connection claim), aff'd Hartman v. Nicholson, --- F.3d ----, 
2007 WL 1016989 (C.A. Fed. 2007).  

Duty to Assist

As required by 38 U.S.C.A. § 5103A, VA has made reasonable 
efforts to identify and obtain relevant records in support of 
the claims.  The veteran's service medical records (SMRs) and 
service personnel records are on file.  He declined the 
opportunity to testify in support of his claim.  

The RO has obtained the veteran's VA treatment records as 
well as private medical treatment records.  The RO also 
attempted to obtain clinical records apparently created 
during the veteran's incarceration but these attempts were 
unsuccessful.  He has not identified any additionally 
available evidence for consideration in his appeal.  

As there is no indication that the veteran was unaware of 
what was needed for claim substantiation nor any indication 
of the existence of additional evidence for claim 
substantiation, the Board concludes that there has been full 
VCAA compliance.  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Background

The veteran's military medical and personnel records do not 
mention an assault or any physical injury.  

The veteran was seen during service for dizziness, headaches, 
and some acute injuries.  However, the SMRs are negative for 
psychiatric disability and for any life-threatening or other 
significant injury.  On mental status evaluation at the 
October 1977 examination for service discharge his behavior 
was normal, he was fully alert, and fully oriented.  The 
veteran's mood was level, his thinking process was clear, his 
thought content was normal, and his memory was good.  The 
diagnosis was that no psychiatric disease was found.  

In the veteran's October 2003 statement, in response to a 
request for information about his putative in-service 
stressor(s), he reported that during service he had been 
under stress as a result of having to be around other people 
in the motor pool in which he worked.  He reported that 
during basic training or while in the motor pool he had had 
auditory hallucinations and suicidal thoughts.  He stated 
that he had first been treated for psychiatric disability in 
1982 while in a California state prison.  However, attempts 
to obtain those records have been unsuccessful.  

In his October 2003 statement, the veteran reported having 
received postservice psychiatric treatment at an Oakland Army 
base but it appears that his treatment was actually at a VA 
mental health facility in Oakland.  

Extensive VA outpatient treatment (VAOPT) records from 1994 
to 2004 are on file.  The earliest VA clinical evidence of 
psychiatric disability is a June 2001 VAOPT record which 
reflects that he complained of having had depression for a 
long time.  He had been in prison for a rape conviction and 
while incarcerated he had been treated for auditory 
hallucinations with Haldol.  He had no history of psychiatric 
hospitalizations.  He currently had paranoid thoughts.  It 
was also noted that prior notations had indicated that he had 
never previously reported having had auditory hallucinations.  
In July 2001 there was a provisional diagnosis of 
schizophrenia and a paranoid personality disorder was to be 
ruled out.   

In December 2001 it was reported that the results of 
psychological testing showed that the veteran was highly 
motivated to establish his VA claim and it was consistent 
with his personality to engage in behavior that would 
increase the probability of establishing the claim.  The 
results did not support malingering of psychological symptom 
but did indicate that he was endorsing a high proportion of 
symptoms at extreme or unbearable severity.  

An April 2003 VAOPT record reflects that the veteran was 
informed that his purported feeling of fighting alongside 
veterans in Iraq was highly unlikely to qualify as PTSD and 
that it "did not seem to be an appropriate claim, [] due to 
lack of severe stressor."  The diagnosis was a 
schizoaffective disorder.  

Law and Regulations

Service connection may be granted for current disability 
resulting from an injury sustained or a disease contracted 
during active military duty.  38 U.S.C.A. § 1131; 38 C.F.R. 
§ 3.303(a).  Service connection may be granted for any 
disease initially diagnosed after discharge from service when 
all of the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d); see also Godfrey v. Brown, 7 Vet. 
App. 398, 406 (1995).  

Service connection requires that there be (1) medical 
evidence of a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed inservice disease or injury 
and the current disability.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999).  The determination as to whether these 
requirements are met is based on an analysis of all the 
evidence of record and the evaluation of its credibility and 
probative value.  Baldwin v. West, 13 Vet. App. 1, 8 (1999).  

"Congress specifically limits entitlement for service-
connected disease or injury to cases where such incidents 
have resulted in a disability.  Brammer v. Derwinski, 3 Vet. 
App. 223, 225 (1992).  In the absence of proof of present 
disability there can be no valid claim.  Degmetich v. Brown, 
104 F.3d 1328 (1997) (Interpreting 38 U.S.C. § 1131 as 
requiring the existence of a present disability for VA 
compensation purposes).  See also Wamhoff v. Brown, 8 Vet. 
App. 517, 521 (1996).  

Service connection for PTSD requires medical evidence 
establishing a diagnosis in accordance with 38 C.F.R. 
§ 4.125(a) (the diagnosis must conform to DSM-IV and be 
supported by findings on examination), credible supporting 
evidence that the claimed in-service stressors actually 
occurred, and a link, established by medical evidence, 
between the current symptomatology and the claimed in-service 
stressors.  38 C.F.R. § 3.304(f); see also Cohen v. Brown, 
10 Vet. App. 128, 137-138 (1997).  

The evidence necessary to establish the occurrence of a 
recognizable stressor during service-to support a diagnosis 
of PTSD-will vary depending upon whether the veteran engaged 
in "combat with the enemy," as established by recognized 
military combat citations or other official records.  See, 
e.g., Hayes v. Brown, 5 Vet. App. 60, 66 (1993); Doran v. 
Brown, 6 Vet. App. 283, 289 (1994).  

If the veteran did not engage in combat with the enemy or the 
alleged stressor is not combat related, then a veteran's lay 
testimony, in and of itself, is not sufficient to establish 
the occurrence of the alleged stressor.  Instead, the record 
must contain other objective information that corroborates 
his testimony or statements.  See Zarycki, 6 Vet. App. at 98.

When there is a current diagnosis of PTSD, the sufficiency of 
the claimed in-service stressor is presumed.  Cohen, 10 
Vet. App. at 144.  Nevertheless, credible evidence that the 
claimed in-service stressor actually occurred is still 
required.  38 C.F.R. § 3.304(f).  And credible supporting 
evidence of the actual occurrence of an in-service stressor 
cannot consist solely of after-the-fact medical nexus 
evidence.  See Moreau v. Brown, 9 Vet. App. 389, 396 (1996).    

In determining whether service connection is warranted, VA is 
responsible for considering evidence both for and against the 
claim.  If the evidence, as a whole, supports the claim or is 
in relative equipoise (i.e., about evenly balanced), then the 
veteran prevails.  Conversely, if the preponderance of the 
evidence is against the claim, then it must be denied.  See 
38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 
(1990); Alemany v. Brown, 9 Vet. App. 518, 519 (1996).  




Analysis

Under 38 U.S.C.A. § 101(2) (West 2002); 38 C.F.R. § 3.2(f) 
(2006) the Vietnam Era ended on May 7, 1975.  In this case, 
the veteran entered active service on May 12, 1975, five days 
after the end of the Vietnam Era.  He does not otherwise 
claim that he participated in combat.  Because the veteran 
did not serve in combat the provisions of 38 U.S.C.A. 
§ 1154(b) and 38 C.F.R. § 3.304(d), which relaxes the 
evidentiary requirements for determining what happened during 
service, are not applicable.  

Competent medical evidence is required to establish the 
existence of current disability and a nexus between such 
current disability and military service.  This type of 
medical nexus evidence is necessary to substantiate lay 
allegations because laypersons do not have the professional 
medical training and/or expertise to render competent medical 
diagnoses or opinions.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 494, 95 (1992); Layno v. Brown, 6 Vet. App. 465 
(1994); Edenfield v. Brown, 8 Vet. App. 384, 388 (1995); 
Robinette v. Brown, 8 Vet. App. 69, 74 (1995); Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993); and Hasty v. Brown, 13 Vet. 
App. 230 (1999).  

There is evidence that the veteran has a personality 
disorder.  Developmental defects, such as personality 
disorders that are characterized by developmental defects or 
pathological trends in the personality structure manifested 
by a lifelong pattern of action or behavior, are not diseases 
or injuries within the meaning of applicable legislation in 
the absence of superimposed disease or injury; there is no 
such superimposed disease or injury in this particular 
instance.  38 C.F.R. § 3.303(c); see also 
Johnson v. Principi, 3 Vet. App. 448, 450 (1992); Monroe v. 
Brown, 4 Vet. App. 513, 514-515 (1993); Carpenter v. Brown, 8 
Vet. App. 240, 245 (1995); VAOPGCPREC 67-90 (July 18, 1990); 
VAOPGCPREC 82- 90 (July 18, 1990); VAOPGCPREC 11-1999 (Sept. 
2, 1999).

The evidence indicates that the veteran has either 
schizophrenia or a schizoaffective disorder.  38 C.F.R. 
§ 3.304(f) requires that for service connection to be granted 
to PTSD it must be diagnosed in accordance with 38 C.F.R. 
§ 4.125(a) (which requires a diagnosis conforming with "DSM-
IV").  However, there is no diagnosis of PTSD and the 
existence of PTSD was doubted by treatment personnel because 
(among other things) of a lack of a stressor.  Moreover, he 
veteran has not complained of the symptoms associated with 
PTSD.  

Here, there is no competent evidence that the veteran now has 
or has ever had PTSD.  This being the case, his claim must be 
denied because the preponderance of the evidence is 
unfavorable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  


ORDER

Service connection for PTSD is denied. 


____________________________________________
M. G. MAZZUCCHELLI
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


